Citation Nr: 0703698	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  01-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1. Entitlement to an increased evaluation for lateral 
instability of the right knee, currently evaluated at 20 
percent.

2. Entitlement to an increased initial evaluation for 
limitation of extension of the right knee associated with 
chondromalacia patella, currently evaluated at 20 percent.

3. Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated at 10 
percent.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the benefit sought on appeal. 

In his Statement in Support of Claim dated in March 2006, the 
veteran stated that he is unable to work because of his 
disability. This raises a claim for total disability based on 
individual unemployability that is REFERRED to the RO for 
appropriate action. See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability).  


FINDINGS OF FACT

1. The veteran's right knee instability is manifested by mild 
instability at 30 degrees of flexion, but is not productive 
of symptomatology of severe lateral instability. 

2. The veteran's right leg extension is limited to 15 
degrees, but is not limited to 20 degrees. 

3. The veteran's degenerative arthritis of the right knee is 
manifested by loss of motion and pain, but his right knee 
flexion is not limited to 30 degrees. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
lateral instability of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2006). 

2. The criteria for an initial evaluation in excess of 20 
percent for limitation of extension of the right knee 
associated with chondromalacia patella have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2006). 

3. The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to assure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in May 2001 and July 2006. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO gathered the veteran's VA 
and service medical records. The RO also provided the veteran 
copies of his service medical records, and afforded the 
veteran an appropriate medical examination towards 
substantiation of the claim.   38 U.S.C.A. § 5103A(d)(2) 
(2006).  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal. 


Analysis of the Claims

The veteran contends that the current evaluations assigned 
for his service connected disabilities do not accurately 
reflect the severity of those disabilities. Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from diseases and injuries and 
the residual conditions in civilian life. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability. 38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.1 (2006). Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006). After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3 
(2006). 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1 (2006), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, at 
the time of an initial rating, as is the situation in this 
case with respect to the evaluation for service connected 
limitation of extension of the right knee associated with 
chondromalacia patella, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119, 126 (1999). In addition, in evaluating disabilities of 
the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. 38 C.F.R. §§ 4.4, 4.45 (2006); DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). 


Evaluation of Lateral Instability of the Right Knee 

The RO assigned an evaluation of 10 percent for the veteran's 
instability of his right knee in February 2004. The RO 
assigned a 20 percent evaluation for the veteran's right knee 
disability in September 2006. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006) allows a 20 percent rating for moderate 
lateral instability of the knee. 

The medical evidence concerning the veteran's right knee is 
reflected in VA examinations dated in July 2003 and August 
2006. The July 2003 examination found significant crepitance 
on motion. The veteran had an extension of 15 degrees and 
flexion of 90 degrees. The examiner also found instability at 
30 degrees of flexion. The examiner concluded that the 
veteran had weakness in his right knee, most likely of the 
anterior cruciate ligament causing the knee to buckle and 
give out on a daily basis. 

The August 2006 VA examination found right knee flexion of 90 
degrees. The examiner also noted crepitation and grinding in 
the knee as well as anterior and posterior instability. The 
examiner described the instability as mild. X-rays showed 
osteoarthritic changes of the patellofemoral joint. 

The VA examination of August 2006 found that the veteran had 
mild instability in his right knee. The RO was justified in 
assigning a 20 percent rating for moderate lateral 
instability of the right knee based on the examiner's 
findings. 

The Board finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable Diagnostic Code. 
Diagnostic Code 5257 allows a 30 percent rating for severe 
instability. The words "slight, "moderate," and "severe" 
as used in Diagnostic Code 5257 are not defined in the 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2006). The examiner's description of 
the veteran's right knee instability as mild indicates that 
it cannot be considered severe under Diagnostic Code 5257.


Evaluation for Limitation of Extension of the Right Knee 
Associated with Chondromalacia Patella

The RO granted service connection and assigned a 
noncompensable evaluation for chondromalacia patella of the 
right knee in January 1990. The RO assigned a 10 percent 
evaluation in July 2000 for chondromalacia patella of the 
right knee with degenerative changes. The RO assigned an 
evaluation of 20 percent in a February 2004 rating decision 
for the veteran's limitation of right knee extension. 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006) allows a 
rating of 20 percent if the veteran's leg extension is 
limited to 15 degrees. 

A VA examiner in July 2003 found that the veteran's knee 
extension was limited to 15 degrees. The RO was justified in 
assigning a 20 percent evaluation based on this medical 
evidence. 

A higher evaluation of thirty percent is available under 
Diagnostic Code 5261 if the veteran's knee extension is 
limited to 20 degrees. However, there is no medical evidence 
showing that the veteran's leg extension is limited to 20 
degrees, so assignment of a higher evaluation is not 
justified.





Evaluation of Degenerative Arthritis of the Right Knee 

The RO granted service connection and assigned an evaluation 
of 10 percent for the veteran's degenerative arthritis of the 
right knee in September 2006. Where degenerative arthritis is 
shown by X-rays and there is limitation of motion objectively 
confirmed by pain in a major joint or group of minor joints, 
but the limitation of motion of the specific joint involved 
is noncompensable under the Diagnostic Codes relating to that 
joint, 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006) allows 
a 10 percent evaluation. For a knee disorder, the next higher 
evaluation of 20 percent is available where the leg flexion 
is limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006). 

After reviewing the evidence, the Board finds that the 
veteran does not meet the criteria for the next higher 
evaluation of 20 percent. The veteran's right knee flexion is 
not limited to 30 degrees. 

Diagnostic Codes 5003 and 5261 also allow an evaluation of 20 
percent for degenerative arthritis if the leg extension is 
limited to 15 degrees. The veteran's leg extension is limited 
to 15 degrees, but that manifestation of disability is rated 
in relation to the veteran's chondromalacia patella and 
38 C.F.R. § 4.14 (2006) does not permit rating the same 
manifestation under different diagnoses. 


ORDER

An evaluation in excess of 20 percent for lateral instability 
of the right knee is denied. 

An initial evaluation in excess of 20 percent for limitation 
of extension of the right knee associated with chondromalacia 
patella is denied. 



An evaluation in excess of 10 percent for degenerative 
arthritis of the right knee is denied. 

____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


